Title: To Benjamin Franklin from Madame Brillon, 31 January 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce dimanche 31 janvier [1779]
Votre fille vous a donné un peigne qui vous a sérvi vingt ans; je vous prie d’accépter le mien et de vous en sérvir aussi vingt ans je me charge de le renouveller au bout de ce tems mon cher papa; mon coeur me dit que vous vivrés bien longtems, je ne sçais s’il se flatte en ajouttant que vous m’aimerés tant que vous vivrés, mais je sçais qu’il dit bien vrai quand il vous assure que ma tendrésse pour vous ne finira qu’avéc lui:
